Citation Nr: 0834340	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  05-41 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant; C. B. 


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1966 to 
September 1968 and from March 1977 to February 1979.  The 
veteran also served in the Michigan National Guard during 
various periods, including April 1984 to October 1985, 
January 1987 to January 1988, May 1988 to May 1989, and 
February 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied entitlement to the benefits 
currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Detroit, Michigan in 
December 2006 to present testimony on the issues on appeal.  
He submitted additional evidence at that time, with a waiver 
of RO consideration of that evidence.  The hearing transcript 
has been associated with the claims file.

This appeal was subject to a prior remand by the Board for 
further development in April 2007.  As the RO did not 
substantially comply by completing the necessary actions 
identified in that remand, the Board must now return the 
claims file for the requested development to be completed.  
While the further delay of this case is regrettable, due 
process considerations require such action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for post-traumatic 
stress disorder (PTSD) and diabetes mellitus, both of which 
the veteran contends are a result of military service in 
Vietnam.  However, the military personnel records contained 
within the claims file show discrepancies as to both the duty 
locations and the service medals awarded incident to this 
veteran's military service.  As such, the April 2007 remand 
instructed that the Department of the Army and the Department 
of Defense be contacted to pursue clarification of these 
discrepancies.  This necessary development did not occur and 
must be completed before the Board can proceed with the 
appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the Board notes that the veteran reports 
experiencing a personal assault during military service.  See 
VA outpatient mental health psychosocial history, dated July 
21, 2003; VA nursing note, dated May 15, 2003.  As such, he 
must be notified of the information and evidence necessary to 
substantiate a claim for service connection for PTSD based 
upon personal assault. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Department of the Army, 
Department of Defense, National Personnel 
Records Center, or any other appropriate 
federal source, to determine what 
information would be necessary to obtain 
an official written determination as to 
the issues listed below, per Stegall, 
supra.  VA should then provide copies of 
any requested service personnel documents 
and obtain a written determination for 
each of the issues below.  If a 
determination as to any issue cannot be 
made, the Department of the Army or other 
military source is requested to so state.  

(A) Was the veteran ever officially 
authorized any of the following 
awards?
Silver Star
Bronze Star 
Combat Infantryman's Badge
Vietnam Service Medal
Republic of Vietnam Campaign Medal
Army Commendation Medal
(B)  If the veteran is authorized 
receipt of any of the awards above, 
identify the basis for such 
authorization.  
(C)  Is there credible evidence that 
the veteran served in the Republic 
of Vietnam between November 1966 and 
September 1968?

The RO/AMC must associate with the claims 
file all documentation and relevant 
correspondence used in making these 
determinations.  All negative responses 
from the Department of the Army or other 
military source must be properly 
documented.

2.  Provide the veteran with notice of the 
information and evidence necessary to 
substantiate a claim for service 
connection for PTSD based upon personal 
assault.

3.  Thereafter, readjudicate the issues 
on appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with 
the claims file since the last statement 
of the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




